Title: From John Adams to John Sullivan, 23 June 1776
From: Adams, John
To: Sullivan, John


     
      Dear Sir
      Philadelphia June 23d. 1776
     
     Your agreable Favour of May the fourth has lain by me unanswered, till now. The Relation of your Negotiations at New York, in order to convince the People of the Utility and necessity of instituting a new Government, is very entertaining, and if you had remained there a few Weeks longer, I conjecture you would have effected a Change in the Politicks of that Region. Is it Deceit, or Simple Dulness in the People of that Colony, which occasions, their excentric and retrograde Politicks?
     Your late Letter from Sorell gave Us here many Agreable Feelings. We had read Nothing, but the dolefull, the dismall, and the horrible from Canada for a long Time.
     The Surrender of the Cedars, appears to have been a most infamous Piece of Cowardice. The Officer, if he has nothing to Say for himself more than I can think of, deserves the most infamous Death. It is the first Stain upon American Arms. May immortal Disgrace attend his Name and Character.—I wish however, that he alone had been worthy of Blame.
     We have thrown away Canada, in a most Scandalous Manner.
     Pray did not opening the Trade to the upper Country, and letting loose the Tories bring upon Us, So many Disasters? For Gods Sake explain to me, the Causes of our Miscarriages in the Province. Let Us know the Truth, which has too long been hidden from Us.
     All the military Affairs in that Province, have been in great Confusion, and We have never had any proper Returns, or regular Information, from thence. There is now a Corps of Officers, who will certainly Act with more System and more Precision and more Spirit. Pray make Us acquainted with every Thing that is wanted, whether Men, Money, Arms, Ammunition, Cloathing, Tents, Barracks, Forage, Medicines or whatever else. Keep Us constantly informed. Give Us Line upon Line. I fear their is a Chain of Toryism, extending from Canada, through N. York and N. Jersey into Pensilvania, which conducts, Misrepresentation and false Information, and makes Impression here upon credulous, unsuspecting ignorant Whiggs. I wish it may not have for its object, Treasons and Conspiracies of a deeper Die.
     There is a young Gentleman bred at Colledge and the Bar, an excellent soldier a good scholar, and a virtuous Man, in your Brigade, who deserves a Station far above that in which he Stands, that of Adjutant to Colonel Greatons Regiment. Any Notice you may take of him will be gratefully acknowledged by me as well as him.
     Pray let me know the State of the Small Pox, an Enemy, which We have more Cause to fear than any other. Is it among our Troops? Is it among the Canadians, I mean the Inhabitants of the Country? Can no effectual Means, be used to annihilate the Infection? Cannot it be kept out of the Army? The New England Militia will be of no Use, if they come in ever So great Numbers, if that distemper is to Seize them, as Soon as they arrive.
    